Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
In view of the Appeal Brief filed on 12 November 2021 PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:




Status
This office action is responsive to the amendment filed on 4 February 2021. Claims 1, 3-9, 11, 13-14, and 19- 21 and 23-25 are pending in this application (claims 16-18 were previously withdrawn from consideration).
This communication is a Non-Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 13, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua (U.S. Patent Application 2006/0263501) in view of Wu (U.S. Patent Application Publication 20150027319), and as evidenced by Jersey (U.S. Patent Application 2002/0196705)

Regarding claim 1, Oghafua discloses a cooking appliance (Fig. 1) comprising: a housing (90) having a cooking receptacle (Fig. 2, container 10), the cooking receptacle including a planar bottom (13) and a continuous sidewall (12) that forms a chamber having an open top end; 
a heating element (heater 30) positioned for provision of heat to the cooking receptacle; 
at least one food manipulator (Oghafua, 9)  releasably coupled (fig. 2, can see how 23 is releasably couble to elements 15 & 14) to the planar bottom (13) of the cooking receptacle, wherein the food manipulator includes an arm (blade 7)  movably engaged along the planar bottom and configured to contact food (fig. 2, ¶0046, orientation of “scraping edge portion” 21 to movably engage bottom, “scraping” the food, to “prevent food build-up”, on the bottom) ;  
a sensor unit (Oghafua, fig. 7, ¶0069,  temperature sensor 80) operably mounted on the cooking receptacle to provide a cooking parameter; and 
a control circuit (70) configured to operate the heating element in one or more cooking modes, wherein: the controller is configured to receive the cooking parameter (¶0069, The controller 70 is in communication with the temperature sensor 80 by a fifth cable 77); the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence(¶0066); and the controller is configured to control motion of the food manipulator (¶0054, cable 76 from controller to motors to impart torque to paddles 20).
Oghafua does not specifically disclose an appliance drive unit configured to couple with the food manipulator proximate the planar bottom and configured to move the food manipulator with respect to the planar bottom of the cooking receptacle, wherein the appliance drive unit is configured to move the food manipulator with a non-contact drive between the appliance drive unit and the food manipulator; 
However, Wu teaches “an appliance drive unit (Wu, element 105) configured to couple with the food manipulator proximate the planar bottom and configured to move the food manipulator with respect to the planar bottom of the cooking receptacle, wherein the appliance drive unit is configured to move the food manipulator with a non-contact (abstract, done with only magnetic force) drive between the appliance drive unit and the food manipulator.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Oghafua with the teachings of Wu to have a magnet for coupling the manipulator to the drivemotor in order to have the food manipulator be easily removed from inside the container in order to clean or replace or fix or even change, for instance if there is another manipulator to change the type of food the appliance deals with, as taught in Jersey (see Jersey, Abstract).


Regarding claim 3, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, and further teaches wherein the arm is configured to engage with the continuous side wall (Oghafua, Fig. 2A, paddle 20, sides 7 and 9 engage with sidewall).  
Regarding claim 4, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, and further teaches, further teach a cooking device wherein the arm is ca first arm and the food manipulator includes a second arm configured to engage with the continuous sidewall (Oghafua, Fig. 2A, paddle 20, sides 7 and 9 engage with sidewall).

Regarding claim 5, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, and further teach a cooking device further comprising a cooling elementRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 15/694,769Dkt: 4578.001US1Filing Date: September 2, 2017 Title: SELF COOKING KITCHEN APPLIANCEpositioned for removing heat from the cooking receptacle (Oghafua, ¶0014, 20 lines up from the bottom of column 2 on p. 2, “a fan to cool the container”).  

Regarding claim 6, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, and but does not further teach, in the combination so far, a cooking appliance wherein the planar bottom includes a continuous planar bottom and the continuous sidewall extends about the continuous planar bottom.  However, Wu does teach a continuous planar bottom and the continuous sidewall extends about the continuous planar bottom (Wu, tank 110 with bottom and sidewalls, Figs. 1 and 6).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Oghafua in view of Wu and Jersey with a further teaching of Wu, to have 
Regarding claim 7, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, and further teaches, in this combination, a cooking appliance wherein the planar bottom is between the appliance drive unit and the food manipulator (Oghafua, fig. 2, 13 is between 20 and the drive unit 40,41,41, etc.).
Regarding claim 9, Oghafua in view of Wu and Jersey, teach all the limitations of claim 8, as above, but does further teach, in the current combination, a cooking appliance comprising a cooling element positioned for removing heat from the cooking receptacle (Oghafua, ¶0014, 20 lines up from the bottom of column 2 on p. 2, “a fan to cool the container”).   

Regarding claim 11 Oghafua in view of Wu and Jersey teaches all the limitations of claim 1, as above, and further teaches a cooking appliance wherein the arm is a first arm and the food manipulator includes a second arm vertically offset from the first arm (Oghafua, Fig. 2, the two arms of the device 1 are vertically offset, side 7 and side 9, ¶¶0045,46).    
Regarding claim 13,  Oghafua in view of Wu and Jersey teach all the limitations of claim 11, as above, and  further teach an appliance comprising a first food manipulator (Oghafua, 21, righ side of the paddle, configured to scrape, fig. 2) configured to scrape an interior of the cooking receptacle and the second arm is the left blade 22 of the paddle 20 with upper blade 7, in figs. 2 & 2A. , but entire element 25 is configured to “agitate” and thus 20 agitates , ¶0045, to agitate). 

Regarding claim 23, Oghafua discloses a cooking appliance (Fig. 1) comprising: a housing (90) having a cooking receptacle (Fig. 2, container 10), the cooking receptacle including a smooth bottom (13) and a continuous sidewall (12) that forms a chamber having an open top end; 
a heating element (heater 30) positioned for provision of heat to the cooking receptacle; 
at least one food manipulator (Oghafua, 9)  releasably coupled (fig. 2, can see how 23 is releasably couble to elements 15 & 14) to the smooth bottom (13) of the cooking receptacle, wherein the food manipulator includes an arm (blade 7)  movably engaged along the smooth bottom and configured to contact food (fig. 2, ¶0046, orientation of “scraping edge portion” 21 to movably engage bottom, “scraping” the food, to “prevent food build-up”, on the bottom) ;  
a sensor unit (Oghafua, fig. 7, ¶0069,  temperature sensor 80) operably mounted on the cooking receptacle to provide a cooking parameter; and 
a control circuit (70) configured to operate the heating element in one or more cooking modes, wherein: the controller is configured to receive the cooking parameter from the sensor unit (¶0069, The controller 70 is in communication with the temperature sensor 80 by a fifth cable 77); the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence(¶0066); and the controller is (¶0054, cable 76 from controller to motors to impart torque to paddles 20).
Oghafua does not specifically disclose an appliance drive unit configured to couple with the food manipulator proximate the smooth bottom and configured to move the food manipulator with respect to the smooth bottom of the cooking receptacle, wherein the appliance drive unit is configured to move the food manipulator with a non-contact drive between the appliance drive unit and the food manipulator; 
However, Wu teaches “an appliance drive unit (Wu, element 105) configured to couple with the food manipulator proximate the smooth bottom and configured to move the food manipulator with respect to the smooth bottom of the cooking receptacle, wherein the appliance drive unit is configured to move the food manipulator with a non-contact (abstract, done with only magnetic force) drive between the appliance drive unit and the food manipulator.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Oghafua with the teachings of Wu to have a magnet for coupling the manipulator to the drivemotor in order to have the food manipulator be easily removed from inside the container in order to clean or replace or fix or even change, for instance if there is another manipulator to change the type of food the appliance deals with, as taught in Jersey (see Jersey, Abstract).


Regarding claim 24, Oghafua in view of Wu and  Jersey teaches all the limitations of claim 23, as above, and further teach a cooking appliance, wherein the (Wu, bottom of 110, would have been combined in the combination above)
Regarding claim 25, Oghafua in view of Wu and Jersey teach all the limitations of claim 23, as above, and further teach a cooking appliance, wherein the smooth bottom is flat ((Wu, bottom of 110, would have been combined in the combination above).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua (U.S. Patent Application 2006/0263501) in view of Wu (U.S. Patent Application Publication 20150027319) and Jersey (U.S. Patent Application 2002/ 0196705) further in view of Benoit (U.S. Patent Application Publication 2016/ 0174771).

Regarding claim 8, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, but they do not teach a cooking appliance comprising a vibration element positioned to agitate and detach the food contents from the interior surface of the cooking receptacle.  However, Oghafua does teach “agitating” the food manipulators to move around the food (Oghafua, ¶0045, agitate).   However, Benoit teaches manipulating the stirring mechanism (Benoit, 16), including by vibrating it (¶0091, “where the stirring mechanism 16 is configured to rotate, agitateor to otherwise manipulate the various precessing attachments 18 to manipulate food items disposed within the interior volume 28 of the container12”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Oghafua in view of Wu and Jersey with the teachings of Benoit, to include in their manipulation of the .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua (U.S. Patent Application 2006/0263501) in view of Wu (U.S. Patent Application Publication 20150027319) and Jersey (U.S. Patent Application 2002/ 0196705) further in view of Hoare (U.S. Patent Application Publication 2016/ 0296899).
Regarding claim 14, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, and but do not further teach a cooking appliance wherein the arm includes a force sensor configured to detect a shear strength of contents of the cooking receptacle.  However, Hoare does detect the shear strength of the contents of the vessel (Hoare, ¶0167, measuring viscosity/resistance).  The advantage to such measurement is that the device is able to automatically control the motor for the most efficient type of mixing/blending (Hoare, automatic completion detection module…determine changed in viscosity/resistance, ¶¶168,169, motor to slow with less viscosity). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Oghafua, Wu and Jersey with Hoare and Benelli, to have the blades move and the viscosity of the food adjusted with the force detected in order to keep the content according to a preestablished mode or recipe (Benelli ¶0067) as the practitioner desires.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua (U.S. Patent Application 2006/0263501) in view of Wu (U.S. Patent Application  

Regarding claim 19, Oghafua in view of Wu and Jersey teach all the limitations of claim 1, as above, but do not further disclose, in the current combination, a cooking appliance wherein the controller circuit is configured to link to a wireless device, and wherein the wireless device includes a temperature controller, a food manipulator motion controller circuit, and a timer controller circuit configured to execute a series of commands that execute a remotely directed cook sequence.  However, Hazir teaches wherein the controller circuit is configured to link to a wireless device, and wherein the wireless device includes a temperature controller, a food manipulator motion controller circuit, and a timer controller circuit configured to execute a series of commands that execute a remotely directed cook sequence. (Hazir, ¶0002, “wireless power transfer, there are communication means that provide communication with the induction heating cooktop such as RF, WIFI, infrared (IRDA), user interfaces that allow parameters such as temperature, motor speed, etc. to be monitored and adjusted, sensors that detect parameters such as temperature and a control unit that regulates the operation of all electronic components, all together giving "smart" features to the said appliances.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Oghafua in view of Wu and Jersey with a teaching of Hazir, to add a wireless component, in order to be able to monitor and control parameters and/or . .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua (U.S. Patent Application 2006/0263501) in view of Wu (U.S. Patent Application Publication 20150027319) and Jersey (U.S. Patent Application 2002/0196705; in previously filed PTO-892) and Hazir (Wipo Patent Application Publication WO2014/075923A1; equivalent U.S. Patent Application 2015/0312969) and further in view of Baraille (U.S. Patent Application Publication 2015/0190008) and Benelli (U.S. Patent Application Publication 2006/ 0044935).
Regarding claim 20, Wu in view of Hazir, and Jersey teaches all the limitations of claim 19, as above, but is silent regarding the cooking appliance wherein the wireless device further comprising a programming mode to maintain the cooking receptacle at a set temperature in a range between -5 degrees Celsius and 260 degrees Celsius.   Hazir does teach controlling of parameters, including temperature (at least claim 1, “a control unit that provides the controlling of parameters such as the cooking temperature…”)
Regarding the wireless device having a programming mode, Baraille teaches a wireless device and can be used with a “mobile” device (Baraille, ¶70, 16 lines into the paragraph; also, 6 lines from the bottom of the column and onto next column, “the GUI is of the interactive type, made possible by the telecommunications module…to display data and information that might help the user to use the pressure cooker optimally”; ¶0072, advantageously programmable).  Thus, it would have been obvious to one 
Further, while Oghafua, Wu, Jersey, Hazir and  Baraille do not teach within the range specifically,  Benelli teaches maintaining a temperature within this temperature range (Benelli, ¶0060, above 140° or below 40°; this is an anticipation of the range, see MPEP 2132.01a).  It would have been obvious to include this teaching of Benelli, in order to cook or defrost food and/or maintain a temperature for heating or storing the food at a safe temperature (Benelli, ¶0060).

 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oghafua (U.S. Patent Application 2006/0263501) in view of Wu (U.S. Patent Application Publication 20150027319) and Jersey (U.S. Patent Application 2002/0196705; in previously filed PTO-892) and further in view of Hazir (Wipo Patent Application Publication WO2014/075923A1; equivalent U.S. Patent Application 2015/0312969) and further in view of Baraille (U.S. Patent Application Publication 2015/0190008).
Regarding claim 21 ,Oghafua in view of Wu and Jersey and Hazir teaches  all the limitations of claim 19, as above, but does not further teach the cooking appliance wherein the wireless device further comprising a mobile device that further comprises a series of instructions that controls a cooking parameter in the cooking appliance and receives a status from the sensor unit.  Now, Oghafua already teaches incorporating a temperature sensor (Oghafua, temperature sensor 80).  Hazir already teaches, however, that the device can be “wireless” and have “smart” features (¶0002; wireless power transfer and …a control unit that regulates operation of all electronic components, all together giving “smart features to the said appliance).  However, Baraille teaches that such a wireless device can be used with a “mobile” device (Baraille, ¶70, 16 lines into the paragraph; also, 6 lines from the bottom of the column and onto next column, “the GUI is of the interactive type, made possible by the telecommunications module…to display data and information that might help the user to use the pressure cooker optimally”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with Baraille to have the controls be accessible with a wireless mobile device, in order to make the control of the device as easy as possible, making it accessible and controllable anywhere for user accessibility and usability.  

Response to Arguments
The §112 Rejections of the previous Office Action have been remedied and are withdrawn.   
Applicant’s arguments filed 11/12/21 with respect to claim(s) 1 have been considered.  The arguments are moot in light of the news grounds of rejection herein applied not addressed by applicant’s arguments. 

Please contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see previously filed forms PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761
030222